DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Oath/Declaration
The receipt of Oath/Declaration is acknowledged.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/07/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reference cited in the IDS which Applicants has not provided an explanation of relevance are discussed below 
Yamada et al. (JP 2004-133009) is a general background reference disclose  electronic device e.g. personal computer displays area on which non-contact integrated circuit card for authentication is arranged, on flat panel display device, during authentication of IC card.
Drawings
The drawing(s) filed on 11/07/2018 are accepted by the Examiner.
Status of Claims
Claims 1-17 are pending in this application.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a reading unit that reads” in claim(s) 1-15 and 17.
“a display unit that […] display” in claim(s) 1-15 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Claim(s) 1-15 and 17: ‘a reading unit that reads’ corresponds to Fig. 3 – element 75. The imaging controller 75 is provided as an example of a reading unit that reads an image, Applicant Pub ¶ [0041].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimachi (US 2015/0060545).
With respect to claim 1, Nishimachi discloses a display apparatus (Para [0040]; Fig. 1 – element 1; wherein the information processing apparatus according to the present invention is configured by a card reader and a copy machine. The card reader includes an image display section 1) comprising: 
a reading unit that reads information (Para [0042]; Fig. 2 – element 3; wherein the read-out section 3 includes an antenna 31 for wireless communications with a non-contact IC card, and a signal processing unit 32. The antenna 31 is connected to the signal processing unit 32, and the signal processing unit 32 is connected to the reader control section 21. The reader control section 21 controls an operation of the signal processing unit 32. The signal processing unit 32 controls transmission/reception of data using the antenna 31 and performs processing of the received data); and 
a display unit (Fig. 1 - display section 1) that, in response to an operation of moving a medium closer to a display surface or placing the medium on the display surface (Para [0047]; wherein the user who sights the image displayed on the image display section 1 brings his/her non-contact IC card close to the portion where the image of the non-contact IC card is displayed on the display surface 11. Then, the user makes the non-contact IC card either be in contact with the display surface 11 or be near the display surface 11 without contact), displays on the display surface guidance information that guides a position, at which information associated with the medium is (Para [0047]; wherein an image that indicates a location to which a non-contact IC card is to be close. An image of a non-contact IC card is displayed at a predetermined portion on the display surface 11, while an image pointing the image of a non-contact IC card and an image of a text "Please bring your card closer to here" for urging the user to bring a non-contact IC card close to the display surface 11 are displayed. The portion where the image of a non-contact IC card is displayed on the display surface 11 is located at the front side of the portion where the antenna 31 is disposed on the rear surface 14 of the display panel 12, and the portion is determined in advance in accordance with the position of the antenna 31).
With respect to claim 2, which claim 1 is incorporated, Nishimachi discloses wherein the display unit displays the guidance information that guides the position on the display surface according to a type of the medium (Para [0047 and 0051]; wherein the card reader 2 shows an image that indicates a predetermined portion on the display surface 11 as a location to which a non-contact IC card is to be close, and reads out data from a non-contact IC card brought close by wireless. The user can identify a location to which a non-contact IC card is brought close without turning his/her gaze away from the display surface 11 and thus can bring a non-contact IC card close to a proper position for reading out data. Thus, the convenience of the card reader 2 is improved, while the possibility of the occurrence of an error operation in the card reader 2 is reduced. Since the card reader 2 is configured to read out data from a non-contact IC card which is close on the display surface 11, the card reader 2 does not have to particularly include a component for bringing a non-contact IC card close, apart from the image display section 1).
With respect to claim 3, which claim 1 is incorporated, Nishimachi discloses wherein the information associated with the medium is information recorded on the medium (Para [0075]; wherein The data read-out device (2) according to the present invention is characterized in that the image display section (1) includes a display panel (12) having one surface configured as the display surface (11), and the read-out means (3) includes an antenna (31) for reading out data from a recording medium without contact via radio waves, and that the antenna (31) is arranged at a portion, which is located at the rear side of the predetermined portion, on another surface (14) of the display panel (12)).
With respect to claim 4, which claim 3 is incorporated, Nishimachi discloses wherein the reading unit reads the information recorded on the medium by communicating with the medium (Para [0080]; wherein the data read-out device (2) has an antenna (31) for communicating with a recording medium).
With respect to claim 5, which claim 4 is incorporated, Nishimachi discloses wherein the display unit displays on the display surface the guidance information that indicates the position, at which information recorded on the medium is readable by the reading unit, on the display surface (Para [0047]; wherein the user who sights the image displayed on the image display section 1 brings his/her non-contact IC card close to the portion where the image of the non-contact IC card is displayed on the display surface 11. Then, the user makes the non-contact IC card either be in contact with the display surface 11 or be near the display surface 11 without contact), displays on the display surface guidance information that guides a position, at which information associated with the medium is readable by the reading unit, on the display surface (Para [0047]; wherein an image that indicates a location to which a non-contact IC card is to be close. An image of a non-contact IC card is displayed at a predetermined portion on the display surface 11, while an image pointing the image of a non-contact IC card and an image of a text "Please bring your card closer to here" for urging the user to bring a non-contact IC card close to the display surface 11 are displayed. The portion where the image of a non-contact IC card is displayed on the display surface 11 is located at the front side of the portion where the antenna 31 is disposed on the rear surface 14 of the display panel 12, and the portion is determined in advance in accordance with the position of the antenna 31).
With respect to claim 6, which claim 4 is incorporated, Nishimachi discloses wherein the display unit displays on the display surface the guidance information that indicates a direction from a location to which or on which the medium is moved or placed to the position, at which the information recorded on the medium is readable by the reading unit, on the display surface (Para [0060]; wherein the reader control section 21 causes the image display section 1 to display an image indicating a predetermined portion to which a non-contact IC card is close on the display surface 11 (S12). FIG. 14 is a schematic view illustrating an example of an image indicating a location to which a non-contact IC card is to be close according to Embodiment 7. As in Embodiments 1 to 6, the image of a non-contact IC card is displayed at a position where wireless communication between the non-contact IC card and antenna 31 is made possible when the non-contact IC card is placed over that position).
With respect to claim 7, which claim 1 is incorporated, Nishimachi discloses wherein the information associated with the medium is information stored in a mobile (Para [0070]; wherein a recording medium is a non-contact IC card and a data read-out device according to the present invention is a card reader 2. In the present embodiment, however, a data read-out device reads out data without contact from a recording medium other than a non-contact IC card. For example, a recording medium is a mobile phone, and a data read-out device reads out data by wireless from a mobile phone).
With respect to claim 16, (drawn to a computer readable medium (CRM)) the Nishimachi reference, explained in the rejection of device claim 1 renders obvious the steps of the CRM of claim 16, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 16.
With respect to claim 17, (drawn to a device) the Nishimachi reference, explained in the rejection of device claim 1 renders obvious the steps of the device of claim 17, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 17.
Allowable Subject Matter
Claims 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 8-15 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claims 8-10, when considering claims 8-10 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein the reading unit reads information stored in the mobile information terminal by communicating with the mobile information terminal or by taking a photograph of a display of the mobile information terminal with the information stored in the mobile information terminal displayed on the display.”
In regard to claims 11-15, when considering claims 11-15 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein the display unit displays an image representing a document on the display surface, and the information associated with the medium is information used for processing of the document represented by the image displayed by the display unit at the position to which or on which the medium is moved or placed.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tyson et al. (2017/0270712) teaches an interactive virtual aquarium simulation system includes a two-dimensional (2D) fish image having a unique identifier associated therewith, with the unique identifier corresponding to predefined fish movements. A scanner scans the 2D fish image and converts to a digital image. A three-dimensional (3D) mapping processor is coupled to the scanner to generate a 3D fish image based on the digital image. A virtual simulation processor is coupled to the 3D mapping processor to generate simulation video of a virtual aquarium including a plurality of fish and the 3D fish 
Combs et al. (2009/0086173) teaches a device for projection of an operations panel comprises a printer portion, a media feed path extending through the printer portion having a media input and a media output, an image projector forming an image on one of the media input or an image receiving surface, the image projector defining an operations panel for making operation selections. 
Shimizu (10,068,507) teaches recording medium, a visible image forming unit 50 that forms a visible image in the air, a controller 100 that causes the visible image forming unit 50 to form the visible image representing a print image, an operation detection unit 60 that detects an operation of an operator performed on the print image displayed as the visible image by the visible image forming unit 50, and a print image processing unit 101 that processes the print image according to the operation detected by the operation detection unit 60. The controller 100 causes the visible image forming unit 50 to form, in the air, the visible image representing the print image processed by the print image processing unit 101.
Agmed et al. (2006/0126128) teaches a first scanning assembly includes a scanner and a projector, wherein the scanner is adapted for scanning a document, and wherein the projector is operatively connected to the scanner and is adapted for optically projecting a preview of a scan of a document scanned by 
Tan (10,417,801) teaches outputting image data, an image comprising a surface and an object are captured on a sensor. An object mask based on the captured image is created on a processor. A first composite image based on the object mask and a source content file is created. In an example, the first composite image is projected to the surface.
Ishitori et al. (2017/0244850) teaches an image processing apparatus is provided for scanning a medium including a scan region where target information is provided. The image processing apparatus implements processes of running an application for generating an electronic document; controlling the application to instruct a scanning device to scan the medium at a specified scan size, which is smaller than the size of the medium and includes at least the scan region, upon accepting a scan instruction from a user; controlling the scanning device to scan the medium and capture image data of the medium at the specified scan size based on the instruction from the application; executing a character recognition process on the image data captured by the scanning device to acquire the target information; and controlling the application to generate the electronic document including the target information acquired by the character recognition process input to a corresponding input field.
Kohara et al. (2011/0228285) teaches an image reading apparatus includes a contact glass having a light control glass part having transmittance changeable by an applied voltage; a scanner part reading an original placed on an original placement surface of the contact glass and outputting image data in a storage part; a projector part projecting image information onto the contact glass from a side opposite to the original placement surface; and a control part controlling the voltage applied to the light controlling glass part. When the scanner part is operated, the control part causes the transmittance of the contact glass to increase and the projector part stops projecting the image information, and when the scanner part is not operated, the control part causes the transmittance of the contact glass to decrease and the projector part projects the image data stored in the storage part onto the contact glass.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672